Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant's Amendment, filed on January 6, 2021 has been entered.  Accordingly, Claims 1-21 are pending in this application.  Claims 1, 9, and 16 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezinski (PG Pub. No. 2010/0063670 A1) and further in view of Houston (PG Pub. No. 2014/0337482 A1), Brezak (PG Pub. No. 2006/0242206 A1), and Ellman (US Patent No. 7,363,330 B1).
Regarding Claim 1, Brzezinski discloses an industrial control system comprising:
an industrial controller (see Brzezinski, Fig. 3, which is a block diagram of the in-vehicle control system); and
a second computing device structured to communicate with the industrial controller (see Brzezinski, Fig. 5, for remote source in communication with in-vehicle control system);
Brzezinski does not disclose:
the industrial controller including a set of controller files including a timestamp indicating a latest established qualifying trigger action for the set of controller files;
a first computing device including a first non-transitory memory device configured to store a first file set, the first file set including a plurality of files each with an associated timestamp;
the second computer device is structured to communicate with the first computing device, the second computing device including: a second non-transitory memory device structured to store a second file set including the set of controller files from the industrial controller and the synchronization instructions;
a processing device configured to execute the synchronization instructions so as to: classify a subset of files from the second file set as established files by identifying files transferred 
classify a sub-subset of files that are ready for synchronization from the subset of files that are established files using a set of synchronization rules;
classify a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files, which excludes files from the sub-subset of files identified by the first computing device as not needed for synchronization;
transferring a portion of the set approved of synchronization files from the second computing device to the first computing device based on a set of governing rules used by the first computing device;
wherein the set of approved synchronization files include at least one file from the industrial controller for which the latest established qualifying trigger action is a change in the timestamp that indicates the at least one file from the industrial controller is an overwrite of a newer timestamped file version in the first file set, and the set of governing rules permit overwrite by comparing timestamps.
The combination of Brzezinski and Houston discloses:
the industrial controller including a set of controller files including a timestamp indicating a latest established qualifying trigger action for the set of controller files (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time);
wherein the set of approved synchronization files include at least one file from the industrial controller for which the latest established qualifying trigger action is a change in the timestamp that indicates the at least one file from the industrial controller is an overwrite of a newer timestamped file version in the first file set, and the set of governing rules permit overwrite by comparing timestamps (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Houston for the benefit of synchronizing files and folders among multiple client over a network (see Houston, Abstract).
The combination of Brzezinski and Houston does not disclose:
a first computing device including a first non-transitory memory device configured to store a first file set, the first file set including a plurality of files each with an associated timestamp;
the second computer device is structured to communicate with the first computing device, the second computing device including: a second non-transitory memory device structured to store a second file set including the set of controller files from the industrial controller and the synchronization instructions;
a processing device configured to execute the synchronization instructions so as to: classify a subset of files from the second file set as established files by identifying files transferred from the industrial controller to the second computing device in response to the latest established qualifying trigger action;
classify a sub-subset of files that are ready for synchronization from the subset of files that are established files using a set of synchronization rules;
classify a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files, which excludes files from the sub-subset of files identified by the first computing device as not needed for synchronization;
transferring a portion of the set approved of synchronization files from the second computing device to the first computing device based on a set of governing rules used by the first computing device;
The combination of Brzezinski, Houston, and Brezak discloses:
a first computing device including a first non-transitory memory device configured to store a first file set, the first file set including a plurality of files each with an associated timestamp (see Brezak, paragraph [0021], where sync logic 108 detects a version conflict between two instances of a file, for instance that an older file is being prepared to overwrite a newer version of that same file, the version management logic may for instance present the user with a dialog or query to resolve that conflict … in embodiments, rather than or in addition to presenting the user with a rich interface for exception handling, the version management logic may also apply automatic rules or processing to conflicting files or data);
the second computer device is structured to communicate with the first computing device, the second computing device including a second non-transitory memory device structured to store a second file set including the set of controller files transferred from the industrial controller and the synchronization instructions (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files); and
a processing device configured to execute the synchronization instructions so as to: classify a sub-subset of files that are ready for synchronization from the subset of files that are established files using a set of synchronization rules (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files); and
transfer a portion of the set of approved synchronization files from the second computing device to the first computing device based on a set of governing rules used by the first computing device (see Brezak, paragraph [0021], where sync logic 108 of first machine 102, the sync logic of second machine 114 or other logic instances may apply version management logic 120 in conjunction with carrying out file transfers and updates … version management logic may also apply automatic rules or processing to conflicting files or data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski and Houston with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
The combination of Brzezinski, Houston, and Brezak does not disclose:
classify a subset of files from the second file set as established files by identifying files transferred from the industrial controller to the second computing device in response to the latest established qualifying trigger action; and
classify a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files, which excludes files from the sub-subset of files identified by the first computing device as not needed for synchronization;
The combination of Brzezinski, Houston, Brezak, and Ellman discloses:
classify a subset of files from the second file set as established files by identifying files transferred from the industrial controller to the second computing device in response to the latest established qualifying trigger action (see Ellman, column 4, lines 13-20, where In the first panel of the File Sync Setup Wizard, the user can specify if they want to automatically send files to a folder and enter the path for the folder or if the user wants to select a folder each time the user transfers files; thus, the user selects to automatically send files to a specified folder on the office PC, or selects to manually designate a unique folder for each file transfer and update procedure; manually designating the folder the user wants is the default choice); and
classify a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files, which excludes files from the sub-subset of files identified by the first computing device as not needed for synchronization (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer, wherein said step of determining includes steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and determining if said first date and time is more recent than said second date and time; and automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski, Houston, and Brezak with Ellman for the benefit of automated file synchronization (see Ellman, Abstract). 
Regarding Claim 7, Brzezinski in view of Houston, Brezak, and Ellman discloses the system of Claim 1, wherein:
an industrial controller (see Brzezinski, Fig. 3, which is a block diagram of the in-vehicle control system).
Brzezinski does not disclose the first computing device is configured to initialize by detecting the industrial controller, detecting the second computing device, detecting the subset of files, and receiving the subset of files from the second computing device.  Brezak discloses the first computing device is configured to initialize by detecting the industrial controller, detecting the second computing device, detecting the subset of files, and receiving the subset of files from the second computing device (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Regarding Claim 8, Brzezinski in view of Houston, Brezak, and Ellman discloses the system of Claim 1, wherein:
Brzezinski does not disclose the first computing device includes a processing device configured to execute the synchronization instructions using the first file set.  Brezak discloses the first computing device includes a processing device configured to execute the synchronization instructions using the first file set (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Regarding Claim 9, Brzezinski discloses method for synchronizing computer files of an industrial control system including a first computing device, a second computing device, and an industrial controller, comprising:
transferring, from the industrial controller, a set of controller files (see Brzezinski, paragraph [0008], where one embodiment relates to an in-vehicle control system for synchronizing files with a remote source; the remote source includes a storage device configured to store a first file; the system includes a communications device capable of establishing a wireless communications link with the remote source; the communications device is configured to send, receive, or both send and receive files to and/or from the remote source [it is the position of the Examiner that files transferred by a controller constitute ‘controller files’]) to the second computing device.
Brzezinski does not disclose:
transferring files in response to a qualifying trigger action, the set of controller files corresponding to a transfer timestamp indicating a time of a latest established qualifying trigger action for the set of controller files transferred to the second computing device;
classifying, with the second computing device, a subset of files from the set of controller files that are ready for synchronization using a set of synchronization rules;
classifying, with the second computing device, a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files, which excludes files from the sub-subset of files identified by the first computing device as not needed for synchronization; and
transferring a portion of the set approved of synchronization files from the second computing device to the first computing device based on a set of governing rules used by the first computing device;
wherein the set of approved synchronization files include at least one file from the industrial controller for which the latest established qualifying trigger action is a change in the timestamp that indicates the at least one file from the industrial controller is an overwrite of a 
The combination of Brzezinski and Houston discloses:
transferring files in response to a qualifying trigger action, the set of controller files corresponding to a transfer timestamp indicating a time of a latest established qualifying trigger action for the set of controller files transferred to the second computing device (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time); and
wherein the set of approved synchronization files include at least one file from the industrial controller for which the latest established qualifying trigger action is a change in the timestamp that indicates the at least one file from the industrial controller is an overwrite of a newer timestamped file version in the first file set, and the set of governing rules permit overwrite by comparing timestamps (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Houston for the benefit of synchronizing files and folders among multiple client over a network (see Houston, Abstract).
The combination of Brzezinski and Houston does not disclose:
classifying, with the second computing device, a subset of files from the set of controller files that are ready for synchronization using a set of synchronization rules;
classifying, with the second computing device, a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files, which excludes files from the sub-subset of files identified by the first computing device as not needed for synchronization; and
transferring a portion of the set approved of synchronization files from the second computing device to the first computing device based on a set of governing rules used by the first computing device;
The combination of Brzezinski, Houston, and Brezak discloses:
classifying, with the second computing device, the set of controller files corresponding to a transfer timestamp indicating a time the set of controller files were transferred to the second computing device (see Brezak, paragraph [0021], where sync logic 108 detects a version conflict between two instances of a file, for instance that an older file is being prepared to overwrite a newer version of that same file, the version management logic may for instance present the user with a dialog or query to resolve that conflict … in embodiments, rather than or in addition to presenting the user with a rich interface for exception handling, the version management logic may also apply automatic rules or processing to conflicting files or data);
classifying, with the second computing device, a subset of files from the set of controller files that are ready for synchronization using a set of synchronization rules (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files); and
transfer a portion of the set of approved synchronization files from the second computing device to the first computing device based on a set of governing rules used by the first computing device (see Brezak, paragraph [0021], where sync logic 108 of first machine 102, the sync logic of second machine 114 or other logic instances may apply version management logic 120 in conjunction with carrying out file transfers and updates … version management logic may also apply automatic rules or processing to conflicting files or data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski and Houston with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Brzezinski in view of Houston and Brezak does not disclose:
classifying, with the second computing device a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files which excludes files from the sub-subset of files identified as not needed for synchronization;
The combination of Brzezinski, Houston, Brezak, and Ellman discloses:
classifying, with the second computing device, a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files which excludes files from the sub-subset of files identified as not needed for synchronization (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer, wherein said step of determining includes steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and determining if said first date and time is more recent than said second date and time; and automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski, Houston, and Brezak with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract). 
Regarding Claim 10, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 9, comprising:
Brzezinski does not disclose connecting a third computing device to the second computing device.  Brezak discloses connecting a third computing device to the second computing device (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Regarding Claim 11, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 10, comprising:
transferring, with the industrial controller, a second set of controller files to the first computing device (see Brzezinski, paragraph [0008], where one embodiment relates to an in-vehicle control system for synchronizing files with a remote source; the remote source includes a storage device configured to store a first file; the system includes a communications device capable of establishing a wireless communications link with the remote source; the communications device is configured to send, receive, or both send and receive files to and/or from the remote source [it is the position of the Examiner that files transferred by a controller constitute ‘controller files’]).
Brzezinski does not disclose the second set of controller files corresponding to a second transfer timestamp indicating a second time the second set of controller files were transferred to the first computing device, determining the first transfer timestamp is more recent than the second transfer timestamp, and transferring the first set of controller files to the third computing device in response to determining the first transfer timestamp is more recent than the second transfer timestamp.  Brezak discloses the second set of controller files corresponding to a second transfer timestamp indicating a second time the second set of controller files were transferred to the first computing device, determining the first transfer timestamp is more recent than the second transfer timestamp, and transferring the first set of controller files to the third computing device in response to determining the first transfer timestamp is more recent than the second transfer timestamp (see Brezak, paragraph [0021], where sync logic 108 detects a version conflict between two instances of a file, for instance that an older file is being prepared to overwrite a newer version of that same file, the version management logic may for instance present the user with a dialog or query to resolve that conflict … in embodiments, rather than or in addition to presenting the user with a rich interface for exception handling, the version management logic may also apply automatic rules or processing to conflicting files or data; see also paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between (see Brezak, Abstract).
Regarding Claim 12, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 10, wherein:
Brzezinski does not disclose the set of synchronization rules include classifying the first computing device as a synchronization target but not classifying the third computing device as a synchronization target.  Brezak discloses the set of synchronization rules include classifying the first computing device as a synchronization target but not classifying the third computing device as a synchronization target (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files [it is the position of the Examiner that non-user designated machines are not a synchronization target]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Regarding Claim 13, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 9, wherein:
Brzezinski does not disclose classifying the subset of files, classifying the set of synchronization files, and transferring the set of synchronization files occur automatically in response to transferring the set of controller files.  Ellman discloses classifying the subset of files, classifying the set of synchronization files, and transferring the set of synchronization files occur automatically in response to transferring the set of controller files (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer; wherein said step of determining includes the steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and, determining if said first date and time is more recent than said second date and time; and, automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Regarding Claim 14, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 9, wherein:
Brzezinski does not disclose the set of synchronization rules includes classifying a file as one of the subset of files in response to a user selecting a file for synchronization.  Brezak discloses the set of synchronization rules includes classifying a file as one of the subset of files in response to a user selecting a file for synchronization (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Regarding Claim 15, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 9, wherein:
Brzezinski does not disclose the set of synchronization rules includes delaying the transferring until either a designated time or a user inputs a synchronization authorization.  Ellman discloses the set of synchronization rules includes delaying the transferring until either a designated time or a user inputs a synchronization authorization (see Ellman, Fig. 3, where second panel of the Work Monitor Setup Wizard, in which the user selects whether or not to monitor accessed or monitored files is illustrated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Regarding Claim 16, Brzezinski discloses method for synchronizing computer files of an industrial control system including a first computing device, a second computing device, and an industrial controller, comprising:
an industrial controller (see Brzezinski, Fig. 3, which is a block diagram of the in-vehicle control system);
Brzezinski does not disclose:
detecting, with the second computing device, a qualified trigger event;
classifying a set of established files from the industrial controller in response to detecting the qualified trigger event, wherein the set of established files include a timestamp indicating a time of a latest established qualifying trigger action;
classifying, with the second computing device, a subset of files from the set of established files that are ready for synchronization using a set of synchronization rules;
classifying, with the second computing device, a set of approved synchronization files from the subset of files based on characteristics of the subset of files which excludes files from the subset of files identified as not needed for synchronization, wherein the set of approved synchronization files are determined by a type of the first computing device according to its role in 
synchronizing the first computing device and the second computing device by transferring the set of synchronization files from the second computing device to the first computing device;
wherein the portion of the set of approved synchronization files include at least one file for which there is a change in timestamp that is not a new timestamp, and the set of governing rules permit overwrite by comparing timestamps.
The combination of Brzezinski and Houston discloses:
detecting, with the second computing device, a qualified trigger event (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time);
classifying a set of established files from the industrial controller in response to detecting the qualified trigger event, wherein the set of established files include a timestamp indicating a time of a latest established qualifying trigger action (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time);
wherein the set of approved synchronization files include at least one file from the industrial controller for which the latest established qualifying trigger action is a change in the timestamp that indicates the at least one file from the industrial controller is an overwrite of a newer timestamped file version in the first file set, and the set of governing rules permit overwrite by comparing timestamps (see Houston, paragraph [0007], where as the user makes changes to the folder and its contents on the first client, those changes are propagated to the synchronized version on the host server; see also paragraph [0008], where historic versions of shared folders are retained, thus allowing users to examine and restore earlier versions as desired; see also paragraph [0025] where client 108 may be … any other computer system having a file system; see also paragraph [0036], where the sync engine 504 provides 812 the metadata to the commit module 508 and commit module 508 issues 814 a commit command to metadata server 102; in one embodiment, the data provided by commit module 508 to metadata server 102 includes the modification time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Houston for the benefit of synchronizing files and folders among multiple client over a network (see Houston, Abstract).
The combination of Brzezinski and Houston does not disclose:
classifying, with the second computing device, a subset of files from the set of established files that are ready for synchronization using a set of synchronization rules;
classifying, with the second computing device, a set of approved synchronization files from the subset of files based on characteristics of the subset of files which excludes files from the subset of files identified as not needed for synchronization; and
The combination of Brzezinski, Houston, and Brezak discloses: 
classifying, with the second computing device, a subset of files from the set of established files that are ready for synchronization using a set of synchronization rules (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files); and
synchronizing the first computing device and the second computing device by transferring the set of synchronization files from the second computing device to the first computing device (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Brzezinski in view of Brezak does not disclose:
classifying, with the second computing device, a set of approved synchronization files from the subset of files based on characteristics of the subset of files which excludes files from the subset of files identified as not needed for synchronization; and
The combination of Brzezinski, Houston, Brezak, and Ellman discloses:
classifying, with the second computing device, a set of approved synchronization files from the sub-subset of files based on characteristics of the sub-subset of files which excludes files from the sub-subset of files identified as not needed for synchronization (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer, wherein said step of determining includes steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and determining if said first date and time is more recent than said second date and time; and automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski, Houston, and Brezak with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract). 
Regarding Claim 17, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 16, wherein:
Brzezinski does not disclose the qualified trigger event is the transfer of data to the second computing device from the industrial controller and the creation of a file set using the transferred data event.  Ellman discloses the qualified trigger event is the transfer of data to the second computing device from the industrial controller and the creation of a file set using the transferred data event (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer; wherein said step of determining includes the steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and, determining if said first date and time is more recent than said second date and time; and, automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Regarding Claim 18, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 16, wherein:
Brzezinski does not disclose the set of synchronization files includes comparing a timestamp associated with the subset of files and a timestamp associated with a set of file stored in memory with the first computing device event.  Ellman discloses the set of synchronization files includes comparing a timestamp associated with the subset of files and a timestamp associated with a set of file stored in memory with the first computing device event (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer; wherein said step of determining includes the steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and, determining if said first date and time is more recent than said second date and time; and, automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Regarding Claim 19, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 16, wherein:
Brzezinski does not disclose the qualified trigger event includes moving a file to a designated folder.  Ellman discloses the qualified trigger event includes moving a file to a designated folder (see Ellman, column 4, lines 13-20, where In the first panel of the File Sync Setup Wizard, the user can specify if they want to automatically send files to a folder and enter the path for the folder or if the user wants to select a folder each time the user transfers files; thus, the user selects to automatically send files to a specified folder on the office PC, or selects to manually designate a unique folder for each file transfer and update procedure; manually designating the folder the user wants is the default choice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Regarding Claim 20, Brzezinski in view of Houston, Brezak, and Ellman discloses the method of Claim 16, wherein:
Brzezinski does not disclose the qualified trigger event includes a user designating a file as an established file.  Ellman discloses the qualified trigger event includes a user designating a file as an established file (see Ellman, Fig. 3, where second panel of the Work Monitor Setup Wizard, in which the user selects whether or not to monitor accessed or monitored files is illustrated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Regarding Claim 21, Brzezinski in view of Houston, Brezak, and Ellman
Brzezinski does not disclose the qualified trigger event includes modifying a file or detecting a change in the content of a file stored in memory with the second computing device.  Ellman discloses the qualified trigger event includes modifying a file or detecting a change in the content of a file stored in memory with the second computing device (see Ellman, column 11, lines 59-60, where the method includes monitoring said first computer for modifications to files of the selected file type; see also column 12, lines 5-24, where determining, for each file identification in the work monitor log, subsequent to said step of identifying and without user intervention, whether said modified file on said first computer is more recent than said identified file on said second computer; wherein said step of determining includes the steps of accessing a first date and time associated with said modified file; accessing a second date and time associated with said identified file on said second computer; and, determining if said first date and time is more recent than said second date and time; and, automatically transferring said modified file to said second computer and automatically replacing said identified file on said second computer with said modified file on said first computer, only if it is determined that said modified file on said first computer is more recent than said identified file on said second computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Ellman for the benefit of monitoring files to be synchronized (see Ellman, Abstract).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezinski in view of Houston, Brezak, and Ellman as applied to Claims 1, and 7-21 above, and further in view of Boothby (US Patent No. 6,330,568 B1).
Regarding Claim 2, Brzezinski in view of Houston, Brezak, and Ellman discloses the system of Claim 1, wherein:
Brzezinski does not disclose the processing device is configured to execute the synchronization instructions to determine a time associated with the transfer of the sub-subset of Boothby discloses the processing device is configured to execute the synchronization instructions to determine a time associated with the transfer of the sub-subset of files (see Boothby, column 15, lines 15-17, where the change data indicates the most recent date and time of when the records were created or changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Boothby for the benefit of determining the last time the file to be synchronized received an update (see Boothby, Abstract).
Regarding Claim 3, Brzezinski in view of Houston, Brezak, Ellman, and Boothby discloses the system of Claim 2, wherein:
Brzezinski does not disclose classifying the set of synchronization files includes identifying each file of the first file set which is a version of one of the files of the sub-subset of files and comparing the timestamp for each file of the first file set with the time associated with a corresponding file of the sub-subset of files.  Brezak discloses classifying the set of synchronization files includes identifying each file of the first file set which is a version of one of the files of the sub-subset of files and comparing the timestamp for each file of the first file set with the time associated with a corresponding file of the sub-subset of files (see Brezak, paragraph [0021], where sync logic 108 detects a version conflict between two instances of a file, for instance that an older file is being prepared to overwrite a newer version of that same file, the version management logic may for instance present the user with a dialog or query to resolve that conflict … in embodiments, rather than or in addition to presenting the user with a rich interface for exception handling, the version management logic may also apply automatic rules or processing to conflicting files or data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Regarding Claim 4, Brzezinski in view of Houston, Brezak, Ellman, and Boothby discloses the system of Claim 2, wherein:
Brzezinski does not disclose the time associated with the transfer of the sub-subset of files is the time the transfer of the second file set to the second computing device from the industrial controller was completed.  Boothby discloses the time associated with the transfer of the sub-subset of files is the time the transfer of the second file set to the second computing device from the industrial controller was completed (see Boothby, column 15, lines 15-17, where the change data indicates the most recent date and time of when the records were created or changed).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Boothby for the benefit of determining the last time the file to be synchronized received an update (see Boothby, Abstract).
Regarding Claim 5, Brzezinski in view of Houston, Brezak, Ellman, and Boothby discloses the system of Claim 2, wherein:
Brzezinski does not disclose the set of synchronization rules include classifying a file as one of the sub-subset of files in response to determining a user has selected the file for synchronization.  Brezak discloses the set of synchronization rules include classifying a file as one of the sub-subset of files in response to determining a user has selected the file for synchronization (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Brezak for the benefit of seamless, peer-to-peer file synchronization capability for sharing files, folders, directories or other stored content between machines (see Brezak, Abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brzezinski in view of Houston, Brezak, Ellman, and Boothby as applied to Claims 2-5 above, and further in view of Parkinson (PG Pub. No. 2015/0370827 A1).
Regarding Claim 6, Brzezinski in view of Houston, Brezak, Ellman, and Boothby discloses the system of Claim 2, wherein:
Brzezinski does not disclose the set of synchronization files include files of the sub-subset of files for which there is no corresponding version within the first set of file stored with the memory device of the first computing device.  Parkinson discloses the set of synchronization files include files of the sub-subset of files for which there is no corresponding version within the first set of file stored with the memory device of the first computing device (see Parkinson, paragraph [0113], where if a new file is being created and written all of the file data for the new file may need to be sent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Brzezinski with Parkinson for the benefit of synchronizing file updates between two cloud controllers of a distributed filesystem (see Parkinson, Abstract).
Response to Arguments
Applicant’s Arguments, filed January 6, 2021, have been fully considered, but they are not persuasive.
Applicant argues that Ellman teaches away from the language of amended Claim 1 and equivalent amended Claims 9 and 16.  The Examiner respectfully disagrees.  It is the position of the Examiner that there is nothing in the automated synchronization embodiment of the Ellman reference discouraging or recommending against the restoration of backed up files.  Indeed, Ellman suggests allowing the user to confirm whether to overwrite a duplicate file (see Ellman, column 4, lines 21-30).
All other arguments are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Durgin (PG Pub. No. 2007/0088707 A1), which concerns providing extensible software components within a distributed synchronization system.
Schmidt-Karaca (PG Pub. No. 2005/0289350 A1), which concerns a system and method for secure synchronization between an enterprise system and a device.
Kim (US Patent No. 7,849,257 B1), which concerns maintaining previously-written versions of data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161